                      UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                           CHARLOTTE DIVISION


    BARONIUS PRESS, LTD.,        )
                                 )
               Plaintiff,        )        No. 3:16-CV-695
                                 )
          vs.                    )
                                 )
    SAINT BENEDICT PRESS, LLC,   )
                                 )
               Defendant.        )
    _____________________________)



                         TRANSCRIPT OF PROCEEDINGS
                   BEFORE THE HONORABLE GRAHAM C. MULLEN
                    UNITED STATES DISTRICT COURT JUDGE
                              OCTOBER 3, 2018

    APPEARANCES:
    On Behalf of the Plaintiff:
          MARK W. ISHMAN, ESQ.
          Ishman Law Firm, PC
          9660 Falls of Neuse Road, Suite 138-350
          Raleigh, North Carolina 27615
    On Behalf of the Defendant:
          NATALIE DAWN POTTER, ESQ.
          JONATHAN E. BUCHAN, JR.
          Essex Richards, PA
          1701 South Boulevard
          Charlotte, North Carolina 28203



                         Cheryl A. Nuccio, RMR-CRR
                          Official Court Reporter
                       United States District Court
                         Charlotte, North Carolina




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 1 of 32
                                                                       2



1                          P R O C E E D I N G S
2    WEDNESDAY MORNING, OCTOBER 3, 2018
3              (Court called to order at 10:36 a.m.)
4              THE COURT: All right. Good morning, counsel.
5    We're going to deal -- there's this pack that I'll deal with
6    another time. Then there's this pack that's all been briefed
7    and ready to roll.
8              Mr. Buchan, how much money is involved in this?
9              MR. BUCHAN: Your Honor, from the defendant's
10   standpoint, we don't believe there's any liability, but that
11   aside -- I want to make sure the Court understands that. That
12   aside, if defendant were to be found to have infringed, the
13   measure of damages on the Copyright Act is as follows:
14   Plaintiffs actual damages.
15             THE COURT: Yep.
16             MR. BUCHAN: Any profits of defendant that have not
17   been taken into account in computing those actual damages.
18             With regard to defendant's profits, Your Honor, we
19   had provided plaintiff with extensive information regarding
20   defendant's sales and revenue figures for the relevant time --
21             THE COURT: Just how much money -- how many sales?
22   How many dollars in sales are we talking about from your
23   client for this piece of paper?
24             MR. BUCHAN: Your Honor, for the relevant time
25   period, which we believe is December -- excuse me, we believe




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 2 of 32
                                                                       3



1    is April 2014 to date, as of the most recent computation in
2    the last week or so, it is -- the gross revenues for this
3    title are less than $110,000.
4              THE COURT: All right. For Baronius, how many of
5    these have you guys sold?
6              MR. ISHMAN: Good morning, Your Honor. Mark Ishman.
7              Based on the latest production that I believe was
8    produced to us in September, there was 5,545 copies during
9    this relevant time period.
10             THE COURT: And at how much per copy? Come on?
11             MR. ISHMAN: And our formula for our profits is
12   $63.78 per copy, totaling $353,634.55.
13             THE COURT: You guys can't afford a damn federal
14   court war over this. Neither one of you can. This is
15   ridiculous.
16             Also, it's ridiculous that you all haven't read the
17   pretrial order that says before you start filing all this
18   stuff, you're supposed to get together and get together with
19   me ahead of time. Do you understand that now?
20             MR. ISHMAN: I do, Your Honor.
21             THE COURT: Okay. I know Mr. Buchan does.
22             All right. Let's go. You have a -- you have a
23   plaintiff's motion to compel discovery responses from the
24   defendant. Do you wish to be heard?
25             MR. ISHMAN: I do, Your Honor.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 3 of 32
                                                                       4



1                THE COURT: You may proceed.
2                MR. ISHMAN: As you know, Rule 26 provides you very
3    broad discretion on a motion to compel. And if you find that
4    party's failure to provide or permit discovery, you also apply
5    remedies available to you. One would be reasonable expenses
6    caused by the failure; and two, another option would be
7    adverse admissions for the intentional delays or misdirection
8    of failing to respond to discovery requests in the fullest
9    capacity.
10               If it may please the Court, I have prepared a
11   three-ring binder.
12               THE COURT: You may present it.
13               MR. ISHMAN: On the inside folder we provided an
14   index that might be -- we didn't include it in the three-ring
15   binder because it may be helpful throughout today to know what
16   these tabs are referencing to.
17               The first tab here is pretty much our outline of
18   our -- of plaintiff's arguments here today. The good news I'd
19   like to report to the Court, over -- over the months we have
20   been able to work together and resolve most of our noted
21   issues. As of today's hearing, we have eight production
22   requests that are deficient, and then we have another two that
23   are incorporated in our second motion to compel that it makes
24   sense for us to punt those two requests to the second motion.
25               So if we could go to tab 5. Tab 5 contains an




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 4 of 32
                                                                       5



1    overview of how this all started.
2              March 22nd, 2013, plaintiff sent a letter to the
3    defendant saying we're the copyright owners. Please stop.
4    There is no demand for money. There is no threat of
5    litigation. It says -- they provided the rights that they
6    required and said please stop.
7              That was then, if you turn the page, responded to by
8    the Monk Law Firm on behalf of defendant --
9              THE COURT: Okay. Let's get to what we're talking
10   about here. What are you -- what do you say they are supposed
11   to do that they haven't done that you want me to tell them to
12   do?
13             MR. ISHMAN: I apologize, Your Honor. Thank you.
14   If I deviate from our production request issues, I apologize.
15             This all started when we served our interrogatories
16   and production requests on October 10th.
17             On November 24th, 2017, we received their responses.
18             On January 10th, 2018, we provided a notice of
19   deficiency.
20             On March 15th we had a meet and confer conference
21   and at that time defendant let us know that they were not
22   going to supplement any more documents.
23             In response to that, on May 10th we sent another
24   letter saying here are still outstanding issues. Can you
25   please cure these deficiencies.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 5 of 32
                                                                       6



1               On May 16th we received a correspondence that it's
2    under review and we'll get back to you.
3               May 24th we did not receive a response, and so on
4    May 30th we filed a motion to compel, and an extension was
5    granted.
6               On June 26th defendant supplemented their
7    production.
8               And on June 29th filed the response to the motion to
9    compel.
10              And June 12th we filed our reply.
11              So that leads us to the eight open items that are
12   deficient.
13              Starting off, request number 11. Exhibit 2 to the
14   complaint is a letter written by Mr. Conor Gallagher who is
15   the vice president of publishing and associate general
16   counsel. And he states: In response to your letter" -- this
17   is plaintiff's letter -- and your earlier ones of August 9,
18   2013 and March 22, 2013, Defendant has conducted an extensive
19   audit of our correspondence files and publication history for
20   Fundamentals."
21              And this is on page 5, Your Honor. I'm sorry if I
22   didn't make that notice to you.
23              In response to this production request, defendant
24   objects to the extent it seeks to discover documents and
25   things protected by attorney/client privilege, work product




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 6 of 32
                                                                       7



1    privilege, or it may not lead to discoverable admission of
2    evidence. And defendant reviewed several hundred, perhaps
3    thousands, of documents in investigating plaintiff's claim,
4    most of which are not relevant to this case, and did not
5    identify any documents that were produced.
6              Then on February 2nd, 2018, defendant stated, "As we
7    stated in our client's original responses, to produce every
8    document reviewed during this process would be unduly
9    burdensome on our client and the burden and expense of
10   responding would far outweigh its likely benefit. Saint
11   Benedict has already produced the documents uncovered in its
12   investigation relevant to this request."
13             When asked to produce the supporting documents on
14   June 26th, the defendant states, Defendant disagrees as
15   defendant previously produced such documents on November 24th,
16   and so see Bates stamped documents SBPP-2172 to 2182, ten
17   documents, as well as they're going to be producing an updated
18   privilege log.
19             In our production -- written discovery requests and
20   interrogatory requests, our very first interrogatory states,
21   "For each document that you produce in response to a discovery
22   request, please identify the specific request or requests to
23   which each document pertains." This is a pretty standard
24   interrogatory request that I've been used to seeing in my
25   practice. And that wasn't followed.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 7 of 32
                                                                       8



1              And only on June 26th when we determined -- is when
2    we got an answer about their extensive -- excuse me, extensive
3    audit of our correspondence files and publication history.
4    Well, we're talking about ten documents.
5              So what we've done is we've looked through our
6    documents that we've gathered as well as their documents. If
7    you go to page 7, the Current Status. Correspondence files.
8    So the first one is correspondence between defendant and Nova.
9    And in the left column you'll see the documents that
10   defendant -- that plaintiff has produced and in the right
11   column you'll see the documents that defendant produced or did
12   not disclose. And you can see that there are two entries that
13   are missed by the defendant, yet we produced them,
14   communications between them and a third party.
15             Next we have correspondence between defendant and
16   Mr. Press. Plaintiff obtained correspondence between the
17   defendant and Mercier Press and disclosed them.
18             On June 26th defendant placed in its privilege log
19   documents certain emails between them and Mercier Press
20   claiming that it's privileged. After being compelled
21   defendant released some of these emails. And now if you look
22   on the left, these are the documents that plaintiff has
23   produced, and on the right, these are the documents that
24   defendant produced or did not disclose. And these are all
25   documents and correspondence in their control and possession.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 8 of 32
                                                                       9



1              Number 3, correspondence between defendant and
2    Verlag Herder. And defendant released document 2182.
3              Now, on June 26, after being compelled, they
4    released some more emails on August 29th. And here on the
5    left you'll see the documents that we produced, plaintiff, and
6    on the right you'll see the documents that they -- defendant
7    produced or did not disclose.
8              And so we're seeing a pattern here of documents,
9    correspondence that are not being disclosed here and we're
10   asking for full disclosure.
11             And this is a threshold question. This is a
12   statement that they make before the filing of suit saying that
13   we've done an extensive audit of our correspondence files and
14   publication history. These are -- these are items that
15   shouldn't be attorney/client privilege unless there's
16   communications accordingly. But communications to third
17   parties about rights, whether or not they have any, whether or
18   not they can acquire some, is not privileged and they're not
19   disclosed.
20             So with this request number 11, we would ask that
21   they be compelled to fully disclose all their correspondence
22   between these three parties in their possession or control and
23   have them unprotected, not attorney/client, unless it is with
24   an attorney.
25             Your Honor, I have a quick question for the Court.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 9 of 32
                                                                        10



 1   We have eight requests --
 2              THE COURT: Proceed.
 3              MR. ISHMAN: Go one by one?
 4              THE COURT: It's your presentation, sir.
 5              Do you want to respond en masse or one at a time?
 6              MS. POTTER: Your Honor, Natalie Potter with Essex
 7   Richards also representing the defendant, Saint Benedict
 8   Press. It might be easier for the Court if we respond one by
 9   one.
10              THE COURT: Proceed.
11              MS. POTTER: Okay. Thank you, Your Honor.
12              First, in regards to request number 11, I want to
13   give a little bit of background as to how this letter and
14   statement came about. Saint Benedict Press purchased TAN, its
15   predecessor in interest, out of bankruptcy in 2008, 2009. As
16   part of that bankruptcy proceeding, Saint Benedict Press
17   received thousands of pages of documents and files related to
18   numerous books. One group of those documents and files
19   include what we call the Herder -- the B. Herder files. The
20   B. Herder files included books that TAN had acquired from the
21   publisher B. Herder back in the '70s, at some point in the
22   early '70s; and as part of the acquisition, our client
23   received all of those files.
24              And I don't -- I'm not going to testify for our
25   client here. He has his deposition coming up in two weeks.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 10 of 32
                                                                        11



 1   But I think what plaintiff thinks that statement means and
 2   what that statement actually meant are two totally different
 3   things. Prior to writing that letter, our client reviewed
 4   five -- approximately five 5-foot-tall cabinet files of
 5   documents related to the B. Herder files because that's where
 6   the book at issue originated from was from the B. Herder
 7   initial acquisition by TAN in the '70s.
 8              So our client -- each file included correspondence,
 9   a publication file, edits and things. There were no computers
10   back then. This was done manually by our client. And so I
11   think there's perhaps a misunderstanding on plaintiff's part
12   as to what that meant. This is a statement in a letter, Your
13   Honor, that our client made prior to this lawsuit ever being
14   filed, prior to us being retained, where our client says, "In
15   response to your letter" -- he's responding to Baronius
16   Press's letter -- "TAN has conducted an extensive audit of our
17   correspondence files and publications history for Fundamentals
18   of Catholic Dogma." So again, I think what plaintiff thinks
19   should be included and what was actually included are two
20   different things.
21              We objected because if we were going to comply the
22   way plaintiff wanted us to, we would have to produce five
23   5-foot-tall cabinet files full of documents that are
24   completely unrelated to this case, dealing with other books
25   that were acquired during the B. Herder acquisition from the




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 11 of 32
                                                                        12



 1   '70s.
 2              What we did produce were all documents in our
 3   publication file dealing with the acquisition of this
 4   particular book. Everything that we had historical wise that
 5   was related to this particular work we produced. We also
 6   produced slip sheets identifying those documents -- we Bates
 7   stamped those slip sheets -- TAN publication file, marketing
 8   history. And so I just -- we have complied.
 9              On February 2nd, 2018, we responded in a letter to
10   Mr. Ishman that we have produced everything that we had that
11   was relevant to this case and -- in terms of the historical
12   extensive audit that was done. We've produced it. We have no
13   other documents to produce.
14              THE COURT: Okay. Next.
15              MR. ISHMAN: Real quickly if I could follow up on
16   one thing. They did talk about the purchase of TAN out of
17   bankruptcy. None of those documents have been produced.
18   Certainly --
19              THE COURT: Do you dispute that it happened?
20              MR. ISHMAN: I dispute what was purchased. That's
21   the essence of the case.
22              THE COURT: Do you not have access to that file
23   also?
24              MR. ISHMAN: No.
25              THE COURT: Why not? It's a public -- public




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 12 of 32
                                                                        13



 1   proceeding. Why can't you go to the bankruptcy court and get
 2   that?
 3              MR. ISHMAN: There is a -- one of the open items is
 4   this particular bankruptcy issue and I will definitely address
 5   it then. It's not addressed -- Fundamentals is not addressed
 6   in the documents that we looked at on Pacer. We spent a
 7   substantial --
 8              THE COURT: They're telling you they've given you
 9   everything they've got in their files that they got from TAN
10   that deals with Fundamentals.
11              MR. ISHMAN: I'll move on, Your Honor.
12              THE COURT: Please do.
13              MR. ISHMAN: Request number 12. In that same
14   letter, Exhibit 2 to the complaint, "We have devoted
15   significant time and resources to this process and consulted
16   two independent copyright attorneys."
17              The short end of why we raised this merely is
18   they've claimed that there are no engagement letters and that
19   they've spoken with them. We just don't want to have any
20   surprises. They haven't identified any documents that are
21   material. So we just want to make sure there won't be any
22   exhibits coming out because nothing has been produced from
23   these three people. And that's the mere purpose of bringing
24   that up here today, that there's been identified in the
25   privilege log on the dates that they've been retained and




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 13 of 32
                                                                        14



 1   nothing more will be coming up, no more surprises with these
 2   three individuals.
 3              MS. POTTER: Thank you, Your Honor.
 4              Your Honor, just to clarify, the request asks for
 5   our client to produce all documents generated from TAN's
 6   consultation with two independent copyright attorneys that
 7   support your quoted statement below that Conor Gallagher, vice
 8   president of TAN, where he says we have devoted significant
 9   time and resources to this process and consulted two
10   independent copyright attorneys.
11              We objected on the basis of privilege, Your Honor.
12              THE COURT: It's clear.
13              MS. POTTER: Thank you.
14              THE COURT: Sir, 15.
15              MR. ISHMAN: Fifteen. In that same exhibit,
16   "Defendant, however, maintains publication rights in
17   Fundamentals, as the successor-in-interest to B. Herder of St.
18   Louis, to whom Mercier Press granted exclusive U.S.
19   co-publication rights."
20              This is a very -- this is a threshold statement of
21   this case. Defendant has put this -- these verbatim words in
22   each book of Fundamentals that they have published as well as
23   in correspondence discussing Fundamentals. And if this is --
24   this is the threshold issue. They have yet to produce any
25   documents to support that they are the successor-in-interest.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 14 of 32
                                                                        15



 1              When we asked about that, their response on
 2   November 24th is see all documents produced, without
 3   referencing any. See them all.
 4              On February 2nd when we asked for them to
 5   supplement, their response, "Whether or not Saint Benedict
 6   Press has produced documents sufficient to defeat your
 7   client's claim and support Saint Benedict's defenses, is
 8   something for a judge or jury to decide."
 9              We're asking for documents to -- this is the
10   threshold issue. If they're a successor-in-interest, this
11   case goes away. We've asked for these documents. We've asked
12   for this agreement. We've asked for these things. They have
13   not produced it. Discovery has ended September 28th. They
14   have not produced these documents. They haven't referenced a
15   Bates number. They said see it all.
16              On June 26th, defendant is now going to produce an
17   updated privilege log. If that's your professional statement
18   that you publish in every book and every correspondence and
19   you state it in this letter, what's -- I don't understand
20   what's privileged about this.
21              So on July 13th, certainly there must be documents
22   that show that defendant maintains publication rights in
23   Fundamentals as the successor-in-interest to B. Herder of St.
24   Louis, to whom Mercier Press granted exclusive U.S.
25   co-publication rights to.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 15 of 32
                                                                        16



 1              The current status of this is that these
 2   documents -- no documents have been produced particular to
 3   this request. Mercier Press only granted exclusive U.S.
 4   distribution rights to B. Herder and not co-publication
 5   rights.
 6              What B. Herder did is they always printed in
 7   Ireland. They never published here in the U.S. So it's
 8   plaintiff's position that defendant has never been a
 9   successor-in-interest to B. Herder as to -- as to who had to
10   publish it. So B. Herder was purchased by Herder-Bleile,
11   Inc., who was the real successor-in-interest to B. Herder. So
12   that's the evidence that we have, the real
13   successor-in-interest to B. Herder.
14              Defendant likely purchased either stock or some
15   rights to distribute books, but they're not the -- they are
16   not the successor-in-interest.
17              We had a deposition last week with Mary Francis
18   Lester who's an ex-employee of TAN who worked there from 1974,
19   and her testimony concerned the contract with B. Herder. She
20   was -- inquired with the old owner of TAN books, and emailed
21   the defendant on October 22nd stating -- and a copy of this is
22   in tab 17 at the very end, but we've cut and pasted it here.
23              "I asked Tom Nelson, but he had no idea where the
24   contract would be.
25              "Tom recalls that he made two separate contracts




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 16 of 32
                                                                        17



 1   with B. Herder -- one for inventory and one for rights. B.
 2   Herder turned over to TAN the individual contracts that B.
 3   Herder had made with authors for individual titles, and Tom
 4   says he presumes that the agreement was that TAN was supposed
 5   to honor those contracts. (Tom said there might have been
 6   three contracts between TAN and B. Herder, with the third one
 7   covering the B. Herder titles that hadn't been covered in the
 8   earlier agreements, since Tom had at first aimed to purchase
 9   only some of the B. Herder titles, but then decided to
10   purchase all.)"
11              She later testified where these files may be: In
12   the publication files in the accounting office; in the
13   foundational company documents; in a general file of the B.
14   Herder filing cabinet; inside a corporation record book.
15              So what TAN had a history of is getting contracts,
16   never signing them, never paying them, and that was her
17   testimony. And she had great question about what rights TAN
18   ever had, if any.
19              And so when we go back to this threshold issue of
20   maintains publication rights in Fundamentals, this is a
21   threshold issue. This case can quickly be resolved if we can
22   cite to a Bates number that says this is what occurred. They
23   can't. Discovery is over with and we've been working through
24   this.
25              So to be a successor-in-interest, you must acquire




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 17 of 32
                                                                        18



 1   the company. It's not an asset purchase. And so that's why
 2   that agreement of what they acquired in bankruptcy is so
 3   fundamentally important.
 4              And there's a next question that actually deals with
 5   that, but I'll rest right here on this production request
 6   number 15.
 7              THE COURT: Ms. Potter.
 8              MS. POTTER: Thank you, Your Honor.
 9              First of all, I would say that we did produce
10   bankruptcy documents. We also provided the specific Bates
11   number range where those documents are at in our production.
12              Second of all, Your Honor, I'd like to say that what
13   I believe plaintiff is looking for is a contract from the
14   '70s. Again, this would be included in those files that we
15   had where Mr. Nelson, who is the original owner of TAN, his
16   name was Thomas A. Nelson, where Mr. Nelson purchased the
17   assets from B. Herder which included Fundamentals. That's our
18   position. That goes to the heart of the case. We believe we
19   have strong arguments in that way. I'm not here to argue that
20   today.
21              We have letters that we've given to plaintiff, and
22   that's what he's referring to, that talks about this contract.
23   We have not been able to find this contract. If we were able
24   to find it, we think that it would be to our benefit and help
25   us enormously. We have not been able to locate the contract.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 18 of 32
                                                                        19



 1   It was from the '70s. Ms. Lester was an employee from 1974
 2   until TAN entered bankruptcy and was purchased by Saint
 3   Benedict Press which was 2006, 7, 8, something like that. And
 4   Ms. Lester testified that when she was an employee there prior
 5   to our client acquiring TAN, they couldn't find the contract.
 6   The contract is missing.
 7              On February 2nd, 2008, we informed plaintiff that we
 8   have given them all documents. We have no other documents to
 9   give. We have no other documents to give. These historical
10   documents we simply don't have. We can't produce what we
11   don't have. We actually think that it would be to our benefit
12   and help tremendously if we had it, but we don't have it. We
13   just don't have anything else. We have given what we have.
14              That's all I have, Your Honor.
15              THE COURT: Okay.
16              MR. ISHMAN: In closing, again, interrogatory
17   request number 1, identify what the documents are responsive
18   to. If they actually answered that interrogatory to this
19   request and others, these issues are resolved. So we would
20   ask that they be compelled to identify all documents that are
21   responsive to this by Bates number and not just state see all
22   documents. I mean, this is a very, very specific question and
23   a statement that is threshold to resolving this dispute.
24              Next, request number 18. In that same letter by
25   Mr. Gallagher, "Our publication rights to Fundamentals have




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 19 of 32
                                                                        20



 1   been recognized by the United States Bankruptcy Court for the
 2   Northern District of Illinois, Western Division."
 3              "Publication rights recognized," very specific
 4   words. We asked for you to produce those documents.
 5              So, Your Honor, if you would recognize rights, I'm
 6   sure there would be trial transcripts, an order that would
 7   recognize these rights. Very -- there's nothing confusing
 8   about this statement.
 9              The response we received, "Defendant objects to this
10   Request to the extent it seeks to discover documents and
11   things protected by the attorney/client privilege, the
12   attorney work product doctrine, or that constitute material
13   prepared in anticipation of litigation or for trial." Subject
14   to and without waiving the foregoing, see documents 297 to 649
15   produced contemporaneously with these responses. "Additional
16   relevant, responsive documents may be in the custody of the
17   United States Bankruptcy Court, Northern District of Illinois,
18   file numbers 96-53329 and 05-70657. Such documents may be
19   obtained through Pacer."
20              On November 24th they state, "No other documents to
21   produce at this time."
22              So they have not produced any -- any statement by
23   the United States Bankruptcy Court that their rights, Saint
24   Benedict Press, to Fundamentals was recognized by this Court.
25   Very simple statement that they put out there to support that




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 20 of 32
                                                                        21



 1   they had a right.
 2              On June 26th, after being compelled defendant is
 3   producing an updated privilege log.
 4              Should -- then this is where they state, Should
 5   plaintiff depose defendant's representative who made the
 6   statement, Conor Gallagher, it is expected that Mr. Gallagher
 7   will be able to explain how he came to the conclusion
 8   referenced. This is -- this is not a mystery. This is a
 9   simple statement. Publication rights recognized by the United
10   States Bankruptcy Court coming from a licensed attorney.
11   Where are the documents that support that?
12              So defendant should be compelled to produce these
13   documents that actually state that or have an adverse
14   admission that that is a false statement by Mr. Gallagher.
15   Discovery is over with as of September 28th.
16              We have spent hundreds of hours -- we have spent
17   lots of hours looking through the bankruptcy courts, looking
18   through the docket, looking through these documents. We could
19   not find the reference to Fundamentals in this statement.
20              Thank you, Your Honor.
21              MS. POTTER: Your Honor, in regards to request
22   number 18, what plaintiff is referring to is a letter that our
23   client wrote five years ago prior to this case being filed,
24   prior to us being retained. Our client said, "Our publication
25   rights of Fundamentals have been recognized by the U.S.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 21 of 32
                                                                        22



 1   Bankruptcy Court for the Northern District of Illinois."
 2              In our initial responses to their discovery requests
 3   on November 24, 2017, we produced a chunk of documents from
 4   the bankruptcy case that were -- was in our client's
 5   possession. We produced those documents to him. We gave him
 6   and identified the Bates stamp number in our initial response
 7   to those documents which he just referenced here.
 8              Again, I think what plaintiff thinks the answer is
 9   and what the answer is is different. We have produced -- this
10   is a request for production of documents. This is not an
11   interrogatory. And we have produced all documents in our
12   possession that are relevant to that request and we informed
13   him of that on February 2nd, 2018.
14              Our client has a very good reason as to why he wrote
15   that statement, his thoughts surrounding that statement and
16   where that statement came from, and he will testify to that.
17   He'll have an opportunity to testify to that in his deposition
18   two weeks from now. But we have no other documents to give.
19   But there is a multitude of reasons why our client made that
20   statement and our client will be prepared to testify about
21   that during his deposition. But we have no other documents to
22   give.
23              THE COURT: Okay.
24              MR. ISHMAN: We would like an adverse admission on
25   that or a statement that no documents exist to verify that




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 22 of 32
                                                                        23



 1   statement.
 2              THE COURT: Well, we have an officer of the court
 3   standing up in court saying they don't exist. Okay. What
 4   more do you want? If you want a transcript, you can buy one.
 5              MR. ISHMAN: Request number 21. Thank you, Your
 6   Honor.
 7              That same exhibit to the complaint, "After extensive
 8   expert review and public notice, the Court certified
 9   Defendant's publication rights to Fundamentals by name when
10   Saint Benedict press LLC acquired Defendant in 2008."
11              This request seeks a certification. It was never
12   certified. The sale was as is. It didn't assume any rights.
13   It was a purchase.
14              On November 24th we were directed to go to Pacer.
15   On November 24th, "Given the broad nature of the original
16   request, Saint Benedict" -- it's the same response as number
17   18.
18              So again, this is plain English that they wrote, the
19   Court certified defendant's publication rights.
20              THE COURT: I take it you're going to ask
21   Mr. Gallagher about that in his deposition.
22              MR. ISHMAN: Yes, Your Honor.
23              THE COURT: Okay. And I take it the answer from the
24   defense is the same.
25              MS. POTTER: Yes, Your Honor, it is.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 23 of 32
                                                                        24



 1              THE COURT: We supplied you with all the dern
 2   documents we've got.
 3              MS. POTTER: That's exactly right, Your Honor. And
 4   I will just say, we did not -- I just want to clarify. We did
 5   not just refer him to Pacer. We provided him a stack of
 6   documents from the bankruptcy court that was in my client's
 7   possession.
 8              THE COURT: Okay. Anything else?
 9              MR. ISHMAN: I'll try to make this brief based on
10   the direction we're going.
11              Request number 22, "The Court conducted an extensive
12   expert review and public notice of TAN's publication rights to
13   Fundamentals."
14              So we've asked for them to produce documents that
15   support TAN's statement that the Court conducted an extensive
16   expert review. And again, it was the same answers by
17   defendant on the 24th, on the 26th. So defendants should be
18   compelled to produce it or have a statement of fact that no --
19   that there are no documents.
20              MS. POTTER: Your Honor, our answer is the same.
21   It's the bankruptcy. It's the letter written five years ago.
22   It's the same issue that we've talked about twice now. On
23   February 2nd, 2008, we told him we don't have any more
24   documents. We have no other documents.
25              THE COURT: Okay.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 24 of 32
                                                                        25



 1               MR. ISHMAN: Moving on to request number 32. "In
 2   Defendant's Response to First Set of Written Discovery
 3   Requests, Production Request No. 32, Defendant responded to
 4   this request as follows:
 5               "Produce all documents (request letters from
 6   prisoners, Defendant cover letters, postage receipts,
 7   bookkeeping records, etc.) related to each gift or donation of
 8   Fundamentals from 2000 to the date Defendant answers this
 9   request."
10               And on November 24th they produced certain documents
11   which is tab number 9. In there they put in a note on a short
12   entry that the paper book edition is listed out of stock and
13   there are six items sold. So we're looking for those six
14   copies that they have identified in their accounting records.
15               And again, we get the response, "Whether or not
16   Saint Benedict has produced documents sufficient to defeat
17   your client's claim and support Saint Benedict's defenses, is
18   something for a judge or jury to decide."
19               So defendant did not produce any documents related
20   to each gift or donation and we ask that they do that because
21   that's a key element of their defense so there's no surprises
22   now that discovery has ended.
23               THE COURT: Well, I take it that if we go to trial
24   with this mess, that that would be a point at which you may
25   make that point.




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 25 of 32
                                                                        26



 1              What else -- same response?
 2              MS. POTTER: Our response is, Your Honor, we have
 3   informed plaintiff's counsel many times there were no E-book
 4   sales, there were no audio book sales. We understand what
 5   that statement says; and when our client is deposed, our
 6   client can explain that.
 7              In a February 2nd, 2018, letter I informed plaintiff
 8   we have no other documents to give --
 9              THE COURT: All right. I think that I have reviewed
10   all of these documents and read the briefs and arguments of
11   counsel in writing and I have heard enough today to rule on
12   all of these matters that are pending today.
13              This is a copyright infringement case. Who has the
14   rights to the publication of Fundamentals of Catholic Dogma?
15   The plaintiff has moved to compel discovery responses. Nobody
16   has asked me for a discovery conference so -- prior to the
17   filing of this motion. And in brief, the plaintiff argues the
18   defendants have failed to respond to document request 8, now
19   withdrawn, 11, 12, 15, 18, 21, 22, 32, 42, and 43, that they
20   have failed to produce documents referenced in documents Bates
21   stamped SBPP-00222, 00241, 00267, and 02200 and failed to
22   respond to interrogatory number 1.
23              Plaintiff has withdrawn its motion as to request for
24   production number 8.
25              With regard to request for production 11, 15, 18,




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 26 of 32
                                                                        27



 1   21, 22, 32, 42, 43, as well as documents related to SBPP-0222
 2   and interrogatory number 1, defendant has represented in its
 3   brief and to the plaintiff that it has produced all
 4   privileged, relevant, responsive documents in its possession,
 5   custody and control.
 6              Do you adopt that representation now?
 7              MS. POTTER: Yes, Your Honor, we do.
 8              THE COURT: Very well. The position from the
 9   plaintiff is, no, you haven't.
10              MS. POTTER: Non-privileged, Your Honor. I think --
11   I think there was -- I think you said privileged.
12              THE COURT: All non-privileged documents.
13              And the plaintiff's position basically is, no, you
14   haven't. And you have reiterated that representation to the
15   Court as an officer of this court and it's going to be left at
16   that. Motion to compel is denied as to these items.
17              In regard to number 12, the defendant argues it
18   submitted an updated privilege log that was inadvertently
19   failed to be attached to an earlier email but has produced it
20   on June 26. Plaintiff claims the log is insufficient and
21   defendant needs to answer what each attorney was engaged for
22   and the date of engagement, and I deny that as well.
23              As to the defendant's failure to produce documents
24   referenced in SBPP-00241, 00267, and 02200, the defendant
25   notes these items were requested for the first time in a




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 27 of 32
                                                                        28



 1   letter from the plaintiff on May the 10th and not through
 2   proper discovery requests. Moreover, defendant claims they
 3   are overly broad, and for these reasons the motion should be
 4   denied. And I do so.
 5              I understand that this case is difficult because the
 6   work was originally published in the 1950s. And I would
 7   imagine that many things the plaintiff seeks simply do not
 8   exist anymore. It sounds to me like the defendants are doing
 9   their best to respond and plaintiff thinks they're not doing
10   enough. So I'm going to deny all those motions to compel.
11              I note that there is another packet of stuff. I
12   also note you people are in the same business. You've already
13   probably spent more than you can make off the publication of
14   Fundamentals for the lifetime of everybody in this courtroom.
15   This is an example of the craziness that attends federal
16   litigation when people get into the weeds on this stuff.
17              Discovery is over with except for this stuff that's
18   pending and the deposition of Mr. Gallagher. Is that it?
19              MR. BUCHAN: Your Honor, not exactly. We have
20   depositions the whole week of October 15 through 19 of
21   numerous back-to-back, at plaintiff's request for his client
22   to be here in the United States, and then, again, spilling
23   over for a couple witnesses the following week.
24              But written discovery is over, document production,
25   all of that, on September 28. But we do have deposition




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 28 of 32
                                                                        29



 1   discovery and we do have an expert report from our
 2   deposition -- excuse me, our expert witness on damages due
 3   October 15th.
 4              THE COURT: All right. I will schedule another
 5   hearing on this pending stuff.
 6              MR. BUCHAN: Yes, sir. Your Honor, we -- could I
 7   just mention this? We did follow -- we did follow what the
 8   Court told us to do and asked for a conference on our motion
 9   to compel. We have not filed that. We would like those
10   issues to somehow be addressed.
11              THE COURT: File it.
12              MR. BUCHAN: File it. Thank you, Your Honor.
13              THE COURT: And we'll deal with it.
14              All right. Get me up an order. I'm going to check
15   my calendar. It might be helpful if you two get together and
16   give me some proposed dates in November where I could proceed
17   with this stuff after your depositions because I know you've
18   got to get ready for those.
19              MR. BUCHAN: Right.
20              THE COURT: Okay.
21              MR. BUCHAN: Are we now going to move into status
22   conference after this?
23              THE COURT: The status conference is this. I'm
24   going to have a hearing on this pile of stuff.
25              MR. BUCHAN: Okay. Your Honor, as long as -- I




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 29 of 32
                                                                        30



 1   think the Court had mentioned in its order that it would want
 2   to discuss the -- or maybe in a status conference after the
 3   hearing, the motion -- hear from us a little bit, I guess, on
 4   the motion to amend, motion to extend time.
 5              THE COURT: I'll hear all of that at the same time.
 6              MR. BUCHAN: Okay.
 7              THE COURT: Okay. That will all be heard at the
 8   same time. You guys get together and see if you can produce
 9   some common dates where you will both be available to proceed
10   with another hearing. We will do so and will address motions
11   to amend, et cetera, and your motions to compel. Go ahead and
12   file them.
13              MR. BUCHAN: Thank you, Your Honor.
14              THE COURT: And then we'll proceed with that.
15              This is astonishing that you both cannot work
16   something out on a reasonable business basis when you're
17   talking about minuscule amounts of money in these very
18   specific markets. I mean, there's not, I imagine, a huge
19   market for Fundamentals of Catholic Dogma. You're talking
20   about something that would be arcane to -- and mostly of
21   interest to scholars and theologians and serious lay people.
22   So I don't know, should I ask the bishop to get involved?
23              MR. BUCHAN: Your Honor, just so the Court won't
24   think the parties haven't been trying to be diligent about
25   resolving this, we had in either late July or early




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 30 of 32
                                                                        31



 1   August 2017 a full day settlement conference between the
 2   parties by all the other plaintiffs -- plaintiff's client was
 3   in his -- in Europe. But we had -- that lasted almost all
 4   day. In November we had a mediated settlement conference.
 5   And then when Mr. Kejik representing the plaintiff was here in
 6   March or April for -- this year for his deposition, at the end
 7   of that we had several more hours of discussions. And we've
 8   tried and we would welcome opportunities to do that.
 9              THE COURT: I know the family you represent and have
10   high regard for them. I've known them for basically most of
11   my life and so I believe what you're telling me.
12              MR. BUCHAN: Your Honor, if I can say one last thing
13   on that is -- I lost my thought here for a minute.
14              We even -- Your Honor, we have made an offer of
15   judgment which was declined, so that is part of -- as brought
16   up in our response to the motion to amend, a very important
17   part of the prejudice we think will occur if that motion to
18   amend is allowed.
19              THE COURT: Yeah, I will not make a ruling at this
20   point, but it seems to me like this case is adequately
21   complicated as it is, but we'll deal with all that in the next
22   hearing. Get your response to us on any dates that you both
23   can be available and we will schedule a follow-up hearing and
24   deal with motions to amend and all that other good stuff.
25              All right. Thank you very much. We're now in




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 31 of 32
                                                                        32



 1   recess.
 2              (End of proceedings at 11:24 a.m.)
 3                                   *****
 4   UNITED STATES DISTRICT COURT
 5   WESTERN DISTRICT OF NORTH CAROLINA
 6   CERTIFICATE OF REPORTER
 7
 8
 9              I, Cheryl A. Nuccio, Federal Official Realtime Court
10   Reporter, in and for the United States District Court for the
11   Western District of North Carolina, do hereby certify that
12   pursuant to Section 753, Title 28, United States Code, that
13   the foregoing is a true and correct transcript of the
14   stenographically reported proceedings held in the
15   above-entitled matter and that the transcript page format is
16   in conformance with the regulations of the Judicial Conference
17   of the United States.
18
19              Dated this 18th day of October 2018.
20
21
22                               s/Cheryl A. Nuccio
                                 _________________________
23                               Cheryl A. Nuccio, RMR-CRR
                                 Official Court Reporter
24
25




Case 3:16-cv-00695-FDW-DCK Document 82-1 Filed 10/30/18 Page 32 of 32
